Title: From George Washington to William Heath, 12 January 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir,
                            New Windsor 12th Jan: 1781
                        
                        The Marqs De la Fayette, Colo. Laurens & others arrived here yesterday, but bring no later accts than
                            those I had with me at West-point—nor have I heard any thing further from the Revolted Troops, or the Commee of Congress
                            since Genl Sullivans Letter which you heard read. I beg therefore that the detachment may be hurried, and I informed when
                            it will be ready to move. I will direct Colo. Blaine to wait upon you and fix matters with respect to the article of
                            Provision.
                        Majr Genl Howe applied to me yesterday for the Command of the Detachment—In point of right he ought to have
                            it—but in point of policy, it might be better to give it to either General Parsons or General Glover—and this I told him;
                            but ultimately desired him to fix the matter with you and the other two Gentn, who might be more competent judges of the
                            weight of my observations to him than I could be myself—determine it as you will, I shall be satisfied. 
                        When the Detachment Marches, you will be pleased to pay particular attention that each work is sufficiently
                            manned & provided—that the Guard Boats below are uncommonly watchful—that upon the appearance of any force on the
                            Water they fire alarm Guns at Stony or Verplanks point & not depending on this, send Expresses besides—that a
                            field piece with a small guard be stationed at Fort Montgomery for the more certain receiving and communicating the alarm
                            at Kings-ferry—That every means be used to obtain intelligence of the Enemys designs at New York. And in a word every
                            possible deligence used, and attention given, to the security of the Post in the absence of the Detachment. I am Dr Sir
                            Yr Most Obedt Servt
                        
                            Go: Washington
                        
                    